Citation Nr: 0525337	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-04 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than December 7, 
2002, for the grant of service connection for epicondylitis 
of the left elbow.  

2.  Entitlement to an increased rating for Hepatitis C, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
November 1979.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of June 2002 and March 2003 rating 
decisions.   

In the June 2002 rating decision, the RO, inter alia, 
increased the veteran's disability rating from 10 percent to 
30 percent for Hepatitis C, effective December 14, 2000.  In 
April 2003, the veteran filed a notice of disagreement (NOD) 
with the assigned rating.  

In the March 2003 rating decision, the RO, inter alia, 
granted service connection and assigned a 10 percent rating 
for epicondylitis of the left elbow as secondary to service-
connected right arm disability (amputation), effective 
December 7, 2002.  In April 2003, the veteran filed an NOD 
with the effective date assigned.  The RO issued a statement 
of the case (SOC) in December 2003, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in January 2004.  

As noted above, the veteran has filed an NOD with the 
assigned rating of 30 percent for Hepatitis C.  An SOC has 
not been issued by the RO with respect to this issue.  

The Board's decision on the veteran's claim for an effective 
date earlier than December 7, 2002, for the grant of service 
connection for epicondylitis of the left elbow is set forth 
below.  The veteran's claim for a rating greater than 30 
percent for Hepatitis C (for which the veteran has filed the 
first of two actions needed to perfect an appeal as to this 
issue) is addressed in the remand following the decision; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an effective date earlier than 
December 7, 2002, for the grant of service connection for 
epicondylitis of the left elbow has been accomplished.  

2.  In a statement received by the RO on December 14, 2000, 
the veteran filed claims for increased ratings for a right 
arm disability and for Hepatitis C.  

3.  A report of a December 7, 2002, medical examination 
reflects a diagnosis of epicondylitis of the left elbow 
secondary to the veteran's service-connected right arm 
disability.  

4.  A June 2003 statement from an Army physician notes that 
he had treated the veteran over the past few years for pain 
and stiffness in the left elbow.  

5.  None of the medical evidence received by the RO prior to 
December 7, 2002, reflects a finding of a left elbow 
disability  


CONCLUSION OF LAW

The claim for an effective date earlier than December 7, 
2002, for the award of service connection for epicondylitis 
of the left elbow is without legal merit.  38 U.S.C.A. 
§§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.150(a), 3.151, 3.157, 3.159, 3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the veteran has been notified of the reasons 
for the denial of his claim for an earlier effective date, 
has been given notice of the laws and regulations governing 
the claim, and has been afforded an opportunity to present 
evidence and argument in connection with the claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran.  As will be 
explained below, the claim for an effective date prior to 
December 7, 2002, for the grant of service connection for 
epicondylitis of the left elbow lacks legal merit; hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) ("Because [the veteran] has no legal 
entitlement to an earlier effective date, there is no need to 
address whether section 5103(a) notice was required and 
provided in this case."); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

II.  Analysis

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim is received within 
one year after separation from service, the effective date 
for the grant of service connection is the day following 
separation from service; otherwise, it is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of date 
of the receipt of the informal claim.  38 C.F.R. § 3.155.  

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability that may 
establish entitlement.  However, there must first be a prior 
allowance or disallowance of a claim.  38 C.F.R. § 3.157(b).

The veteran contends that he is entitled to an effective date 
of December 14, 2000, for the grant of service connection for 
epicondylitis of the left elbow.  He argues that a claim 
filed December 14, 2000, for an increased rating for his 
service-connected right arm disability, included any and all 
claims for any residuals or secondary conditions associated 
with the service-connected right arm disability.  The veteran 
also contends that an effective date of December 14, 2000, 
for his service-connected epicondylitis of the left elbow 
would also warrant an effective date of December 14, 2000, 
for his overall combined disability rating of 100 percent.   

Notwithstanding the veteran's assertions, the Board is unable 
to find that a claim for service connection for a left elbow 
disability was raised in the December 14, 2000, statement.  
There simply is nothing in the statement that would reflect 
the veteran's intent to raise any claim for a left elbow 
disability.  However, even if the Board were to accept, for 
the sake of argument, that the veteran the December 14, 2000, 
statement did raise such a claim, the Board notes that the 
date it first became factually ascertainable that the veteran 
had a left elbow disability, i.e., the date entitlement 
arose, was December 7, 2002, the date of the report of 
medical examination performed in Germany.  None of the 
medical evidence received by the RO prior to December 7, 
2002, reflects any finding or diagnosis of a left elbow 
disability.  

The veteran has argued that a June 2003 statement from an 
Army physician regarding treatment of the veteran for left 
elbow pain and stiffness "over the last few years," is 
evidence of a left elbow disability prior to December 7, 
2002.  [Parenthetically, as noted above, the veteran was 
medically discharged from service in November 1979 after 
losing his right arm in an accident, and is currently 
residing in Germany].  However, the Board notes that the 
statement, and its report of treatment, was received by the 
RO many months after the December 7, 2002, medical 
examination.  As the Army physician's statement was received 
subsequent to the December 7, 2002, examination report, it 
does not provide a basis for the assignment of an earlier 
effective date.  

Here, as December 7, 2002, the date entitlement arose, is 
later than the date of any pre-examination correspondence 
which the veteran contends should be interpreted as a claim 
for service connection for epicondylitis of the left elbow, 
there clearly is no legal basis for assignment of an 
effective date prior to December 7, 2002.  See 38 C.F.R. 
§ 3.400(b)(2)(i).  

Under these circumstances, the claim for an effective date 
earlier than December 7, 2002, for the grant of service 
connection for epicondylitis of the left elbow must be 
denied.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 




ORDER

An effective date earlier than December 7, 2002, for the 
grant of service connection for epicondylitis of the left 
elbow, is denied.  


REMAND

As noted in the Introduction above, in a June 2002 rating 
decision, the RO increased the veteran's disability rating 
for Hepatitis C from 10 percent to 30 percent.  In a VA Form 
21-4138 (Statement in Support of Claim), dated in October 
2002, and received by the RO in April 2003, the veteran filed 
an NOD with the assigned 30 percent rating.  

By filing an NOD, the veteran has initiated appellate review 
of the claim for a rating greater than 30 percent for 
Hepatitis C.  The next step in the appellate process is for 
the RO to issue to the veteran an SOC summarizing the 
evidence relevant to that issue, the applicable legal 
authority, and the reasons that the RO relied upon in making 
its determinations.  See 38 C.F.R. § 19.29 (2004); Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  Consequently, the claim for a 
rating greater than 30 percent for Hepatitis C, must be 
remanded to the RO for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2004).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should issue to the veteran and 
his representative an SOC addressing the 
claim for rating greater than 30 percent 
for Hepatitis C.  Along with the SOC, the 
RO must furnish to the veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford 
them the applicable time period for 
perfecting an appeal as to the pertinent 
issue.  The veteran and his 
representative are hereby reminded that 
appellate consideration of the claim for 
a rating greater than 30 percent for 
Hepatitis C may be obtained only if a 
timely appeal is perfected.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


